DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 22-30 are pendingClaims 1-21 are now canceled
Claims 31-49 are now withdrawn from consideration
Claims 22-30 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/06/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Subspecies IID in the reply filed on 06/03/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “the filter having an annular cross-section and configured to provide liquid filtration” on line 3 of claim 22, “wherein the sensor package is configured to detect” on line 6 of claim 22, “including at least one sensor configured to detect” on line 7 of claim 22, “a logic system configured to power” on line 5 of claim 24, “wherein the sensor package is configured to” on line 2 of claim 26, “an alerting component configured to provide an alert” on line 2 of claim 27, “an energy harvesting element configured to harvest” on line 2 of claim 28, “the sensor package is configured to operate intermittently” on lines 2-3 of claim 29, and “the transmitter is configured to connect to a device” on line 2 of claim 30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "and extending primarily in an axial direction” on lines 4-5.  It is unclear what is extending primarily, the sensor package or the form factor?  Also, claim 22 recites the limitation “and including an antenna” on line 9.  It is unclear what includes an antenna, the transmitter or the sensor package?  Claims 23-30 are also rejected since these claims depend on claim 22.
Claim 23 recites the limitation "the cross-section of a whole-house filter plenum.” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 is also rejected since this claim depends on claim 23.
Claim 25 recites the limitation "the water quality factors” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the environmental water quality factors.” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the passage” on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,704,798 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough and further disclosed by patented claims 1-19 of U.S. Patent No. 10, 704, 798 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over COMBS et al. (U.S. 2017/0087499 A1) (hereinafter “Sprimo”) in view of BONIFAS et al. (WO 2017/030869 A1) (hereinafter “3M”).

Regarding Claim 22:
Sprimo teaches a liquid quality monitoring system (para [0063]: programmed to sense the air quality and report to the central database) comprising:
a filter made of a filter medium (para (0053): filtering media layers can range from 2-50 in one single cartridge), the filter defining a form factor that is a cylindrical toroid (Fig. 6; para [0050]- [0054]: Air fitter G00 has outer shell 610, filter matrix 620, with filter layers 622 and 624, and inner shell 630), the filter having an annular cross-section and configured to provide liquid filtration (Fig. 6; para [0050]- [0054]: Air fitter G00 has outer shell 610, filter matrix 620, with filter layers 622 and 624, and inner shell 630);
a sensor package arranged within the form factor (para (0058): air filter 900 has sensors 942 and 944 coupled to the filter matrix), wherein the sensor package is configured to detect at least one liquid quality factor, the sensor package including at least one sensor configured to detect one or more of contaminants, particles, flavors, or bacteria levels (para [0060]: particulate matter sensors) (para [0063]: carbon monoxide content) (para [0063]: carbon dioxide content) (para [0063]: gasses) (para [0063]: radon) (para [0063]: volatile organic compounds (VOCs)) (para [0063]: oxygen content) (para (0063): humidity) (para [0060]: particulate matter sensors) (para [0060]: nitrogen dioxide) (para [0060]: formaldehyde); and
a transmitter electronically coupled to the sensor package and including an antenna for autonomous wireless transmission (para [0014]: the sensor can be...tag communication device (antenna)) of the detected at least one liquid quality factor (para (0061): Filter creation module 1174 is programmed to communicate with one or more filter sensors 1122 for sensing a filter condition via a filter sensor interface 1124. Filter analysis and creation system 1100 also includes a filter analysis module 1178, a database 1150, a data aggregation module 1182, and a manufacture interface 1194).
Sprimo does not explicitly teach the limitation “extending primarily in an axial direction of the cylindrical toroid and orthogonal to an expected direction of liquid flow”.
3M further teaches wherein the upstream face and the downstream face define a flow direction, and the sensor package extends primarily along a plane orthogonal to the flow direction (para [00188], Figure 21: FIG. 21, sensor system 220 includes fluid inlet 222, filter housing 224, a plurality of sensors 228A, 228B, 228C, 228D (collectively, "sensors 228"), and fluid outlet 230. In the example of FIG. 21, the flow direction 226 indicates the path of fluid travel. In some examples, sensors 228 may be positioned in series with respect flow direction 226 throughout a filter media).
Sprimo and 3M are analogous inventions in the art of teaching a liquid quality monitoring system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid quality monitoring system of Sprimo to include sensor placement of 3M in order to minimize environmental effects which could be a source of measurement error (3M, para [00189]: the arrangement of sensors 228 allows differential sensor measurements to be utilized to eliminate or minimize environmental effects that could otherwise be a source of error in single sensor measurements).

Regarding Claim 23:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 22, wherein Sprimo further teaches the filter is a water quality monitoring system having a cross-section matching the cross-section of a whole- house filter plenum (Fig. 6; para [0050]- [0054]: Air fitter G00 has outer shell 610, filter matrix 620, with filter layers 622 and 624, and inner shell 630) (para (0053): filtering media layers can range from 2-50 in one single cartridge).

Regarding Claim 24:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 22, wherein 3M further teaches a power subsystem coupled to the sensor package and the transmitter to provide access to continuous electrical power thereto (para [00100]: sensor housing 52 houses user interface 54, controller 56, power source 58, field sensor 60, RF generator 61 and antenna 63 and is annular shaped to encompass (e.g., partially or fully encircle) a filter housing; para {00101}: power source 58 may include a battery source or another internal power source), and a logic system configured to power the sensor package intermittently (para [00130]: Controller 56 may, optionally, deactivate the sensor 50 by terminating generation of the magnetic field and powering down one or more components of sensor 50).
Sprimo and 3M are analogous inventions in the art of teaching a liquid quality monitoring system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid quality monitoring system of Sprimo to include the power control system with logic control of 3M to further initiate a sensing cycle (3M, para [00187]: activation of the reset/test button 22 powers-on the controller 56 (208) and causes controller 56 to initiate a sensing cycle using any of the various techniques described herein (210)).

Regarding Claim 25:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 23, wherein Sprimo further teaches the water quality factors include one or more of flavors, particles, or bacteria level (para [0060]: particulate matter sensors) (para [0063]: carbon monoxide content) (para [0063]: carbon dioxide content) (para [0063]: gasses) (para [0063]: radon) (para [0063]: volatile organic compounds (VOCs)) (para [0063]: oxygen content) (para (0063): humidity) (para [0060]: particulate matter sensors) (para [0060]: nitrogen dioxide) (para [0060]: formaldehyde).

Regarding Claim 26:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 22, wherein 3M further teaches wherein the sensor package is configured to be insertable and removable from the form factor of the filter (para [00205]: the sensor may electronically classify the filter when inserted into the filter manifold).
Sprimo and 3M are analogous inventions in the art of teaching a liquid quality monitoring system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid quality monitoring system of Sprimo to include the insertable and removable sensor system of 3M in order to enable a correct lifetime algorithm and notify the user when the filter should be changed (3M, para (00205): identification strip sensing may enable a correct lifetime algorithm and notify the user when the filtration media should be changed).

Regarding Claim 27:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 23, wherein Sprimo further teaches an alerting component configured to provide an alert when the sensor package detects an exceeded threshold of one of the environmental water quality factors (para (0073): the system sends a user a notification that it is time to change their air filter... high levels of NOx pollutants in the dirty air filter).

Regarding Claim 28:
The combination of Sprimo and 3M teaches the liquid quality monitoring system of claim 24, wherein Sprimo further teaches the power subsystem comprises an energy harvesting element (fan) configured to harvest energy generated by the passage of a liquid stream or by change in temperature of the passing liquid stream (see Sprimo paragraph 16).


Regarding Claim 29:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 24, wherein 3M further teaches the power subsystem comprises a battery (para 00101]: power source 58 may include a battery source or another internal power source) and the sensor package is configured to operate intermittently (para [00130}: Controller 56 may, optionally, deactivate the sensor 50 by terminating generation of the magnetic field and powering down one or more components of sensor 50).
Sprimo and 3M are analogous inventions in the art of teaching a liquid quality monitoring system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the liquid quality monitoring system of Sprimo to include the intermittent power control of 3M in order to initiate a sensing cycle (3M, para (00187): activation of the reset/test button 22 powers-on the controller 56 (208) and causes controller 56 to initiate a sensing cycle using any of the various techniques described herein (210)).

Regarding Claim 30:
The combination of Sprimo in view of 3M teaches the liquid quality monitoring system of claim 22, wherein Sprimo further teaches the transmitter is configured to connect to a device in proximity to the sensor package (para {0012]: The communication module is connected to an external sensor. The configurable filter module retrieves data from the communication module, and is programmed to modify a filter characteristic based on data from the communication module). 

Other References Considered
Burnett (U.S. 9,593,861 B1) teaches controlling and monitoring indoor air quality devices.

Baek et al. (U.S. 2016/0121251 A1) teaches contamination sensor, air purifier having the same and control method thereof.

Zhang (U.S. 2015/0033942 A1) teaches a regenerative air purification system and method.

Johansson et al. (U.S. 2007/0277592 A1) teaches a filter sensor.

Aultman (U.S. 2016/0116181 A1) teaches an indoor air quality system.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773